

116 HR 6423 IH: To provide for a temporary debt collection moratorium during the COVID-19 emergency period, and for other purposes.
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6423IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for a temporary debt collection moratorium during the COVID-19 emergency period, and for other purposes.1.Debt collection(a)Temporary debt collection moratorium during the COVID-19 emergency period(1)In generalThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended by inserting after section 812 the following:812A.Temporary debt collection moratorium during the COVID-19 emergency period(a)DefinitionsIn this section:(1)ConsumerThe term consumer means any natural person obligated or allegedly obligated to pay any debt.(2)COVID-19 emergency periodThe term COVID-19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Administration of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.(3)CreditorThe term creditor means any person who offers or extends credit creating a debt or to whom a debt is owed or other obligation of payment.(4)DebtThe term debt—(A)means any past due obligation or alleged obligation of a consumer, non-profit organization, or small business to pay money—(i)arising out of a transaction in which the money, property, insurance, or services which are the subject of the transaction are primarily for personal, family, business, non-profit, or household purposes, whether or not such obligation has been reduced to judgment; and(ii)owed to a local, State, or Federal government; and(B)does not include federally related mortgages (as defined under section 3 of the Real Estate Settlement Procedures Act of 1974) unless a deficiency judgment has been made with respect to such federally related mortgage.(5)Debt collectorThe term debt collector includes a creditor and any person or entity that engages in the collection of debt (including the Federal Government or a State government) whether or not the debt is allegedly owed to or assigned to that person or entity.(6)Depository institutionThe term depository institution—(A)has the meaning given that term under section 3 of the Federal Deposit Insurance Act; and(B)means a Federal or State credit union (as such terms are defined, respectively, under section 101 of the Federal Credit Union Act).(7)Non-profit organizationThe term non-profit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under subsection (a) of such section.(8)Small businessThe term small business has the meaning given the term small business concern under section 3 of the Small Business Act (15 U.S.C. 632).(b)ProhibitionsNotwithstanding any other provision of law, during COVID-19 emergency period and the 120-day period immediately following, a debt collector is prohibited from—(1)capitalizing or adding extra interest or fees triggered by the non-payment of an obligation by a consumer, small business, or non-profit organization to the balance of an account;(2)suing or threatening to sue a consumer, small business, or non-profit for a past-due debt;(3)continuing litigation initiated before the date of enactment of this section to collect a debt from a consumer, small business, or non-profit organization;(4)enforcing a security interest, including through repossession or foreclosure, against a consumer, small business, or non-profit organization;(5)reporting a past due debt of a consumer, small business, or non-profit organization to a consumer reporting agency;(6)taking or threatening to take any action to enforce collection, or any adverse action against a consumer, small business, or non-profit organization for non-payment or for non-appearance at any hearings related to a debt;(7)except with respect to enforcing an order for child support or spousal support, initiating or continuing any action to cause or to seek to cause the collection of a debt from wages, Federal benefits, or other amounts due to a consumer, small business, or non-profit organization, by way of garnishment, deduction, offset, or other seizure, or to cause or seek to cause the collection of a debt by seizing funds from a bank account or any other assets held by such consumer, small business, or non-profit organization;(8)in the case of action or collection described under paragraph (7) that was initiated prior to the beginning of the date of such disaster or emergency, failing to suspend the action or collection until 120 days after the end of the COVID-19 emergency period;(9)upon the termination of the incident period for such disaster or emergency, failing to extend the time period to pay an obligation by one payment period for each payment that a consumer, small business, or non-profit organization missed during the incident period, with the payments due in the same amounts and at the same intervals as the pre-existing payment schedule of the consumer, small business, or non-profit organization (as applicable) or, if the debt has no payment periods, allow the consumer, small business, or non-profit a reasonable time in which to repay the debt in affordable payments;(10)disconnecting a consumer, small business, or non-profit organization from a utility prepaid or post-paid electricity, natural gas, telecommunications, broadband, water, or sewer service; or(11)exercising a right to set off provision contained in any consumer, small business, or non-profit organization account agreement with a depository institution.(c)ViolationAny person who violates a provision of this section shall—(1)be treated as a debt collector for purposes of section 813; and(2)be liable to the consumer, small business, or non-profit organization an amount equal to 10 times the damages allowed under section 813 for each such violation..(2)Table of contents amendmentThe table of contents at the beginning of the Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended by inserting after the item relating to section 812 the following new item:812A. Temporary debt collection moratorium during the COVID-19 emergency period..(b)Confessions of judgment prohibition(1)In generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended—(A)by adding at the end the following:140B.Confessions of judgment prohibition(a)In generalDuring a period described under section 812A(b) of the Fair Debt Collection Practices Act, no person may directly or indirectly take or receive from another person or seek to enforce an obligation that constitutes or contains a cognovit or confession of judgment (for purposes other than executory process in the State of Louisiana), warrant of attorney, or other waiver of the right to notice and the opportunity to be heard in the event of suit or process thereon.(b)ExemptionThe exemption in section 104(1) shall not apply to this section.(c)Debt definedIn this section, the term debt means any obligation of a person to pay to another person money—(1)regardless of whether the obligation is absolute or contingent, if the understanding between the parties is that any part of the money shall be or may be returned;(2)that includes the right of the person providing the money to an equitable remedy for breach of performance if the breach gives rise to a right to payment; and(3)regardless of whether the obligation or right to an equitable remedy described in paragraph (2) has been reduced to judgment or is fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.; and(B)in the table of contents for such chapter, by adding at the end the following:140B. Confessions of judgment prohibition..(2)Conforming amendmentSection 130(a) of the Truth in Lending Act (15 U.S.C. 1640(a)) is amended by adding at the end the following: For purposes of this section, the term creditor refers to any person charged with compliance..